TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00569-CV





In re FL Receivables Trust 2002-A






ORIGINAL PROCEEDING FROM BELL COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator FL Receivables Trust 2002-A filed a petition for writ of mandamus and a
motion for emergency stay.  We deny the petition for writ of mandamus and overrule the motion for
emergency stay.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   September 14, 2005